Mr. Justice Bbowr dissenting. I do not agree with the majority of the court in this case, and I desire to record my dissent. It Seems to be conceded by the opinion of the court that the jury could properly decide as they did against the contention of the defendant that the contract for a contingent fee sued on was not made by the parties, and against the contention that the contract that was made was champertous, but the decision is put squarely on the ground that a contract for a stipulated compensation, contingent or otherwise, made while the relation of client and lawyer exists, is so far presumptively fraudulent in law (though not necessarily in morals) that it cannot be enforced by the lawyer without proof, the burden of which is cast on him, to overcome this presumption. He must bring evidence that the contract was “fair,” “equitable,” “upon adequate consideration,” and that the client was “disinterestedly advised as to his rights at the time he entered into it. ’ ’ I do not think the law goes to this extent. I do not think there is any such presumption of fraud to overcome, in an action at law on such a contract. While dealings between a lawyer and his client are carefully scrutinized, I do not think there is any presumption of fraud, actual or constructive, in cases where no circumstances of suspicion are shown. I think from the evidence in this case the jury were justified in believing that the contract made was without any fraud or the taking of any advantage of the appellant, and was fair and equitable, and consequently neither void, voidable nor unenforceable under the law of Illinois. I do not think the verdict was against the weight of the evidence, nor against the instructions of the court; nor do I think the instructions were erroneous in any particular. Therefore, in my opinion, the judgment of the Superior Court should be affirmed.